 



  Exhibit 10.2     [t1700350_ex10-2pg1.jpg]   

 

February 1, 2017

 

Jonathan Rich

Evansville, IN

 

Dear Jon:

 

On behalf of the Board of Directors (the “Board”), I am pleased to confirm the
following offer:

 

Position: Your position will be Executive Chairman of the Board. Your duties and
responsibilities as Executive Chairman will be prescribed from time to time by
the Board. The effective date of your appointment to this new role will be
February 6, 2017. The term of your appointment to this position will be one
year; provided, that upon request of the Board, you agree to resign from the
position. This position is not eligible for severance benefits.

 

Salary: Your base salary will be $19,230.77 paid bi-weekly (which would be an
annual rate of $500,000).

 

Bonus Program: You will remain a participant in the Executive Bonus Program. The
targeted bonus for your position is an amount equal to 65% of your base annual
salary. Your actual bonus will be determined by individual and company
performance. The bonus is paid annually. Your 2017 bonus will be prorated based
on your effective date and your final year’s bonus will be pro-rated for time
worked (and paid at the usual time).

 

Financial Planning and Tax Preparation Fees: You will continue to be eligible to
receive reimbursements for financial planning and tax preparation fees in an
amount not to exceed $15,000 per year, subject to your providing proper
documentation to the Company. Reimbursements will be made promptly following
submission of proper documentation, but in no event later than the end of the
year following the year in which the expenses are incurred. This reimbursement
is not subject to liquidation or exchange for another benefit.

 

Existing Employment Agreement: You have requested, and the Company has agreed
effective February 6, 2017, to terminate the Employment Agreement dated October
1, 2010.

 

Again, we are pleased to extend this opportunity to you and know you will
continue to make significant contributions to the organization. Please sign
below as acceptance of our offer and your agreement to the terms and conditions
hereof including the attached Confidentiality, Inventions and Restrictive
Covenant Agreement. Please do not hesitate to contact me at 812-306-2202 with
any questions.

 

Sincerely,       /s/ Edward Stratton       Edward Stratton   EVP – Human
Resources  

 

Cc:Jason Greene

EVP & Chief Legal Officer

 

I accept this offer with the terms and conditions as outlined above:

 

/s/ Jonathan D. Rich   02/01/2017 Jonathan D. Rich   Date

 



   

